Citation Nr: 1102445	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-20 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for 
status post fracture of the left clavicle with degenerative joint 
disease of the left shoulder. 

2.  Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to the service-connected left 
shoulder disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1954.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran was afforded a VA compensation in August 2006 to 
assess the severity of his service-connected left shoulder 
disability.  In a Written Brief Presentation, dated in January 
2011, his representative indicates this left shoulder disability 
has worsened during the several years since and, therefore, needs 
to be reexamined.  The Board agrees.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that the Board should have 
ordered a contemporaneous examination of the Veteran because a 
23-month old examination was too remote in time to adequately 
support the decision in an appeal for an increased rating).  See, 
too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the 
record does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, Olsen v. Principi, 3 Vet. App. 480, 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).



The Veteran is claiming he developed a right shoulder disorder as 
a result of his service-connected left shoulder disability.  The 
August 2006 VA examination report lists a diagnosis of 
acromioclavicular (AC) joint arthritis and impingement syndrome 
of the right shoulder.  The VA examiner commented that the 
Veteran's right shoulder disorder was not caused by or a result 
of his service-connected left shoulder disability.  38 C.F.R. 
§ 3.310(a).  However, the VA examiner failed to also comment on 
whether the service-connected left shoulder disability has 
alternatively aggravated the right shoulder disorder, which is 
another viable basis for granting secondary service connection.  
See 38 C.F.R. § 3.310(b) and Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Therefore, a medical opinion is needed to address this 
additional ancillary issue.

And, lastly, it appears that outstanding VA medical records may 
exist that have not been obtained and associated with the claims 
file for consideration.  The file currently contains VA treatment 
records dated from 2005 to 2006, as well as a single VA treatment 
record dated in September 2008.  The RO/AMC should therefore 
requests all outstanding VA treatment records and associate them 
with the claims file.  See Ivey v. Derwinski, 2 Vet. App. 320, 
323 (1992) (holding that when reference is made to pertinent 
medical records, VA is on notice of their existence and has a 
duty to assist the Veteran to attempt to obtain them); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA has constructive, if not 
actual, notice of the existence of these additional VA treatment 
records).  See also 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1), (c)(2); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) 
("...an [agency of original jurisdiction's (AOJ's)] failure to 
consider records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, may 
constitute clear and unmistakable error.").



Accordingly, the claims are REMANDED for the following additional 
development and consideration:

1.  Contact the Veteran and ask that he 
identify all VA medical facilities where he 
has received evaluation or treatment for 
either shoulder disability since 2006, and 
then request all records from those 
facilities.  If these records are unavailable 
or the search for these records otherwise 
yields negative results and further attempts 
to obtain these records would be futile, then 
this must be clearly documented in the claims 
file and the Veteran appropriately notified.  
See 38 C.F.R. § 3.159(c)(2), (e)(1).

2.  Schedule the Veteran for an appropriate 
VA examination to reassess the severity of 
his 
service-connected left shoulder disability, 
and for an opinion concerning whether this 
service-connected left shoulder disability 
has either caused or aggravated his right 
shoulder disorder.  All indicated tests and 
studies are to be performed.  The claims file 
must be made available to the examiner for 
review of the pertinent medical and other 
history.  

With respect to evaluating the service-
connected left shoulder disability, the 
examination must include testing of the range 
of motion of this shoulder, and indications 
of:  (a) whether the left shoulder exhibits 
weakened movement, premature or excess 
fatigability, incoordination, or pain on 
movement (and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional loss of motion 
due to these symptoms); (b) whether pain 
significantly limits functional ability 
during flare-ups or when the left shoulder is 
used repeatedly over a period of time 
(this determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to pain 
on use or during flare-ups); and (c) to what 
degree, if any, the Veteran experiences 
instability of his left shoulder.

With respect to the etiology of the Veteran's 
right shoulder disorder, based on a physical 
examination and a comprehensive review of the 
claims file, the examiner is asked to 
indicate the likelihood (very likely, 
as likely as not, or unlikely) the Veteran's 
right shoulder disorder is proximately due 
to, the result of, or chronically aggravated 
by his service-connected left shoulder 
disability, in particular from overuse of the 
right arm and shoulder to compensate for the 
functional and other impairment in his left 
shoulder due to the service-connected 
disability.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

The examiner must discuss the rationale of 
all opinions, whether favorable or 
unfavorable, if necessary citing to specific 
evidence in the record.



3.  Then readjudicate these claims in light 
of the additional evidence.  If either claim 
is not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case and give 
them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


